Exhibit 10.146
FIRST MODIFICATION AGREEMENT
(LIVERMORE/PARCEL 7)
     This FIRST MODIFICATION AGREEMENT (LIVERMORE/PARCEL 7) (this “Amendment”),
dated as of April 3, 2008 (the “Amendment Date”), is made by and between BNP
PARIBAS LEASING CORPORATION (“BNPPLC”), a Delaware corporation, and LAM RESEARCH
CORPORATION (“LRC”), a Delaware corporation.
RECITALS
     BNPPLC and LRC have executed a Common Definitions and Provisions Agreement
(Livermore/Parcel 7) dated as of December 18, 2007 (the “Common Definitions and
Provisions Agreement”), which by this reference is incorporated into and made a
part of this Amendment for all purposes. As used in this Amendment, capitalized
terms defined in the Common Definitions and Provisions Agreement and not
otherwise defined in this Amendment are intended to have the respective meanings
assigned to them in the Common Definitions and Provisions Agreement.
     BNPPLC and LRC have also executed a Construction Agreement
(Livermore/Parcel 7) dated as of December 18, 2007 (the “Construction
Agreement”) and a Lease Agreement dated as of December 18, 2007 (the “Lease”).
Pursuant to the Construction Agreement, BNPPLC has agreed to provide funding for
the construction of new Improvements. When the term of the Lease commences, the
Lease will cover the Land, which is described in Exhibit A to this Amendment,
and all Improvements on such Land.
     BNPPLC and LRC have also executed an Agreement Regarding Purchase and
Remarketing Options (Livermore/Parcel 7) dated as of December 18, 2007 (the
“Purchase Agreement”), pursuant to which LRC may purchase or arrange for the
purchase of the Property and BNPPLC may collect a Supplemental Payment from LRC
sufficient to cover all or a substantial portion of the Lease Balance not
otherwise repaid to BNPPLC from the proceeds of any sale of the Property.
     BNPPLC and LRC have also executed a Closing Certificate and Agreement
(Livermore/Parcel 7) dated as of December 18, 2007 (the “Closing Certificate”),
pursuant to which (among other things) LRC made certain representations and
warranties to BNPPLC regarding the Property and LRC itself to induce BNPPLC to
acquire the Property and to enter into the other Operative Documents referenced
above.
     BNPPLC and LRC have also executed other agreements similar in scope and
form to the Operative Documents, but covering properties other than the
Property, including (i) other agreements dated as of December 18, 2007 which
cover another tract of land in the City of Livermore, California adjacent to the
Land described in Exhibit A to this Amendment (the “Other Livermore Documents”),
and (ii) other agreements dated as of December 21, 2007,

 



--------------------------------------------------------------------------------



 



which cover four tracts of land in the City of Fremont, California (the “Fremont
Documents”). Contemporaneously with the execution and delivery of the Fremont
Documents, BNPPLC entered into various agreements (all of which were approved as
to form by LRC) with ABN AMRO BANK, N.V. (“ABN”). Such agreements between BNPPLC
and ABN include a letter agreement (the “Reallocation Agreement”) under which
ABN may agree to become a Participant under and as defined in the Operative
Documents; subject, however, to conditions specified in the Reallocation
Agreement. One of those conditions is the modification of the Operative
Documents and the Other Livermore Documents, in a manner reasonably satisfactory
to ABN, to include, to the extent applicable, changes conforming to the
revisions made to the Fremont Documents at the request of ABN’s counsel prior to
the execution of the Fremont Documents. In order to make such conforming
revisions to the Operative Documents, BNPPLC and LRC now desire to amend the
Operative Documents, as more particularly provided below. By a separate First
Modification Agreement (Livermore/Parcel 6) dated as of the Amendment Date,
BNPPLC and LRC are also amending the Other Livermore Documents to make the same
conforming revisions.
     In addition to the changes needed to conform the Operative Documents to the
Fremont Documents as described in the preceding paragraph, BNPPLC and LRC also
desire to change the definitions of “Pre-lease Collateral” and “Securities
Accounts” in the Pledge Agreement to reflect a change in the securities account
number that will be used by the Intermediary to identify the securities account
pledged under the Pledge Agreement. By a separate agreement between BNPPLC, LRC
and the Intermediary, which is being executed contemporaneously with this
Agreement, the Initial Control Agreement is also being modified to reflect such
change in the securities account number.
AGREEMENTS
     In consideration of the premises and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:
1 Amendments to the Operative Documents.
     (A) Modification of the Closing Certificate. The following subparagraph is
inserted in the Closing Certificate as a new subparagraph 4(C), and the existing
subparagraph 4(C) of the Closing Certificate is renumbered so that it becomes
subparagraph 4(D):
     (C) Modifications of the Participation Agreement. After the execution of
any Participation Agreement, so long as no Event of Default has occurred and is
continuing, BNPPLC will not (without LRC’s prior approval) agree with
Participants to amend the definitions of “Majority” or “Major Stakeholder” in
the Participation Agreement or subparagraph 6(A) or Paragraph 13 of
     
 
First Modification Agreement (Livermore/Parcel 7) — Page 2

 



--------------------------------------------------------------------------------



 



the Participation Agreement; provided, however, this provision will not be
construed to preclude or limit BNPPLC’s right to make any agreement with one or
more Participants to take any action, or refrain from taking any action, not
otherwise prohibited by the Operative Documents and permitted by the
Participation Agreement.
     (B) Modification of the Lease. The Lease is revised as follows:
     (1) Correction on Page 2. The word “or” is inserted in between the phrases
“from the Prior Owner” and “as described in” in the second line of the paragraph
immediately following the description of the Real Property near the top of page
2 of the Lease.
     (2) Subparagraph 3(B)(3). In the fourth bullet point of each of clauses
(a) and (b) of subparagraph 3(B)(3) of the Lease, the clause “upon which such
period ends” is changed to “upon which such installment becomes due”.
     (3) Subparagraph 9(E). Subparagraph 9(E) of the Lease is amended and
restated as follows:
     (E) LRC’s Obligation to Restore. Regardless of the adequacy of any
Remaining Proceeds available to LRC hereunder, if on or after the Completion
Date the Property is damaged by fire or other casualty or less than all or
substantially all of the Property is taken by condemnation, LRC must promptly
(and in any event, prior to the Designated Sale Date) restore or improve the
Property or the remainder thereof to a condition that is safe and sightly and as
near to the same condition as existed prior to such event as is possible and in
any event to a value no less than the Lease Balance.
     (4) Subparagraph 14(A)(3). In clause 3) of Subparagraph 14(A)(3)(c) of the
Lease, the phrase “LRC’s failure to perform LRC’s obligations under this Lease “
is changed to “the early termination of this Lease “. Also, the last sentence of
subparagraph 14(A)(3) of the Lease is amended and restated as follows:
For purposes of this provision, “Maximum Remarketing Obligation” is intended to
mean the Maximum Remarketing Obligation (as defined in the Purchase Agreement)
and is intended to be computed as of the date of any award of Lease Termination
Damages to BNPPLC as if such date was the Designated Sale Date.
     
 
First Modification Agreement (Livermore/Parcel 7) — Page 3

 



--------------------------------------------------------------------------------



 



     (5) Subparagraph 14(B). Subparagraph 14(B) of the Lease is amended and
restated as follows:
     (B) Foreclosure Remedies. At any time after an Event of Default, BNPPLC may
pursue remedies described in Exhibit B, regardless of whether the Event of
Default is continuing, if LRC has not already purchased the Property or caused
an Applicable Purchaser to purchase the Property pursuant to the Purchase
Agreement. Without limiting the foregoing, (i) BNPPLC will have the power and
authority, to the extent provided by law, after proper notice and lapse of such
time as may be required by law, to sell or arrange for a nonjudicial sale to
foreclose the deed of trust with power of sale, lien and security interest
granted in Exhibit B (the “Deed of Trust”) for the recovery of the Lease Balance
and any other amounts owed by LRC under the Operative Documents, and
(ii) BNPPLC, in lieu of or in addition to exercising any power of sale granted
in Exhibit B, may proceed by a suit or suits in equity or at law, whether for a
judicial foreclosure or sale of the Property, or against LRC for the Lease
Balance and any other amounts owed by LRC under the Operative Documents, or for
the specific performance of any covenant or agreement herein contained or in aid
of the execution of any power herein granted, or for the appointment of a
receiver pending any foreclosure or sale of the Property, or for the enforcement
of any other appropriate legal or equitable remedy.
     (6) Exhibit B to the Lease. The title of Exhibit B to the Lease is changed
from “California Foreclosure Provisions” to “California Deed of Trust with Power
of Sale, Lien and Foreclosure Provisions”. Also, on the first page of Exhibit B
to the Lease, the first paragraph just under the heading, “Grant of Lien and
Security Interest,” is amended and restated as follows:
     For and in consideration of the sum of Ten Dollars ($10.00) to LRC in hand
paid and other good and valuable consideration, in order to secure the recovery
of the Lease Balance by BNPPLC and the payment and performance of all of the
other obligations, covenants, agreements and undertakings of LRC under this
Lease, the Purchase Agreement or other Operative Documents (in this Exhibit
called the “Secured Obligations”), LRC does hereby irrevocably GRANT, BARGAIN,
SELL, CONVEY, TRANSFER,
     
 
First Modification Agreement (Livermore/Parcel 7) — Page 4

 



--------------------------------------------------------------------------------



 



ASSIGN and SET OVER to First American Title Insurance Company (in this Exhibit
called the “Trustee”), IN TRUST WITH POWER OF SALE, for the benefit of BNPPLC,
the Land and all rights, titles and interests of any kind whatsoever of LRC in
and to the Land, together with (i) all the buildings and other improvements now
on or hereafter located thereon; (ii) any equipment, fixture or other property
whatsoever now or hereafter attached or affixed to or installed in said
buildings and other improvements in a manner that causes it to be part of, or
integral and necessary to the operation of, the real property, including, but
not limited to, all heating, plumbing, lighting, water heating, refrigerating,
incinerating, ventilating and air conditioning equipment, utility lines and
equipment (whether owned individually or jointly with others), sprinkler
systems, fire extinguishing apparatus and equipment, water tanks, engines,
machines, elevators, motors, cabinets, shades, blinds, partitions, window
screens, screen doors, storm windows, awnings, drapes, and floor coverings, and
all fixtures, accessions and appurtenances thereto, and all renewals or
replacements of or substitutions for any of the foregoing, all of which are
hereby declared to be permanent fixtures and accessions to the freehold and part
of the realty conveyed herein as security for the obligations mentioned
hereinabove; (iii) all easements and rights of way now and at any time hereafter
used in connection with any of the foregoing property or as a means of ingress
to or egress from the Land or for utilities to said property; (iv) all interests
of LRC in and to any streets, ways, alleys and/or strips of land adjoining said
land or any part thereof; (v) all rents, issues, profits, royalties, bonuses,
income and other benefits derived from or produced by the Land or Improvements;
(vi) all leases or subleases of the Land or Improvements or any part thereof now
or hereafter in effect, including all security or other deposits, advance or
prepaid rents, and deposits or payments of similar nature; (vii) all options to
purchase or lease the Land or Improvements or any part thereof or interest
therein, and any greater estate in the Land or Improvements now owned or
hereafter acquired by LRC; (viii) all right, title, estate and interest of every
kind and nature, at law or in equity, which LRC now has or may hereafter acquire
in the Land or Improvements; and (ix) all other claims and demands with respect
to the Land or Improvements or the Collateral (as hereinafter defined),
including all claims or demands to all proceeds of all insurance now or
hereafter in effect with respect to
     
 
First Modification Agreement (Livermore/Parcel 7) — Page 5

 



--------------------------------------------------------------------------------



 



the Land, Improvements or Collateral, all awards made for the taking by
condemnation or the power of eminent domain, or by any proceeding or purchase in
lieu thereof, of the Land, Improvements or Collateral, or any part thereof, or
any damage or injury thereto, all awards resulting from a change of grade of
streets, and all awards for severance damages; and (vi) all rights, estates,
powers and privileges appurtenant or incident to the foregoing.
     (C) Modification of the Common Definitions and Provisions Agreement. The
Common Definitions an Provisions Agreement is revised as follows:
     (1) Definition of Participant. The definition of “Participant” in the
Common Definitions and Provisions Agreement is amended and restated as follows:
     “Participant” means any Person other than BNPPLC that from time to time, by
executing the Participation Agreement or supplements as contemplated therein,
becomes a party to a Participation Agreement and thereby agrees to participate
in all or some of the risks and rewards to BNPPLC of the Operative Documents;
provided, however, no such Person will qualify as a Participant for purposes of
the Operative Documents unless such Person is approved to be a Participant by
LRC. As of the Effective Date, there are no Participants. However, LRC has
approved ABN Amro Bank, N.V. and Royal Bank of Scotland as banks who may become
Participants. In addition to ABN Amro Bank, N.V. and Royal Bank of Scotland,
others Persons approved by LRC may from time to time agree with BNPPLC to share
in the risks and rewards of the Operative Documents by executing a new
Participation Agreement or supplements to any Participation Agreement. LRC will
not unreasonably withhold or delay any approval required for any prospective
Participant which is an Eligible Financial Institution. However, as to any
prospective Participant (other than ABN Amro Bank, N.V. or Royal Bank of
Scotland) that is not an Eligible Financial Institution, LRC may withhold such
approval in its sole discretion. Further, it is understood that if giving such
approval will increase LRC’s liability for withholding taxes or other taxes not
constituting Excluded Taxes under tax laws or regulations then in effect, LRC
may reasonably refuse to give such approval.
     (2) Definition of Participation Agreement. Prior to executing any new
     
 
First Modification Agreement (Livermore/Parcel 7) — Page 6

 



--------------------------------------------------------------------------------



 



Participation Agreement with ABN or Royal Bank of Scotland in the form attached
to Common Definitions and Provisions Agreement as Annex 4, BNPPLC may (as
contemplated in the Reallocation Agreement) modify such form by making changes
that conform to the revisions which were made at the request of ABN’s counsel
(with LRC’s approval) to each of the four “Participation Agreements” (as defined
in the Fremont Documents) before those four Participation Agreements were signed
by BNPPLC and ABN.
     (3) Definition of Purchase Agreement. In the definition of “Purchase
Agreement” in the Common Definitions and Provisions Agreement, the phrase “ as
such Purchase Agreement may         ...” is changed to “as such agreement may
...”.
     (4) New Definition of Royal Bank of Scotland. A new definition is inserted
in the Common Definitions and Provisions Agreement, immediately after the
definition of “Responsible Financial Officer”, as follows:
“Royal Bank of Scotland” means The Royal Bank of Scotland Group plc or any of
its Affiliates.
     (D) Modification of the Purchase Agreement.
     (1) Paragraph 1; Definition of 97-1/Default (100%). The definition of
“97 1/Default (100%)” in Paragraph 1 of the Purchase Agreement includes a list
of clauses, each of which describe one or more events or circumstances which
will constitute a 97-1/Default (100%). A new clause (F) is added to the end of
that list as follows:
     (F) any bankruptcy or insolvency proceeding involving LRC or any of its
Subsidiaries, as the debtor.
     (2) Subparagraph 2(A)(1). The word “or” is changed to “and” in the last
line of subparagraph 2(A)(1) of the Purchase Agreement. With that change,
subparagraph 2(A)(1) is amended and restated as follows:
     (1) LRC will have the right (the “Purchase Option”) to purchase or cause an
Affiliate of LRC, as the Applicable Purchaser, to purchase the Property on the
Designated Sale Date. If LRC exercises the Purchase Option, the purchase price
for the Property will equal the Lease Balance, and on the Designated Sale Date
LRC must pay any Base Rent and other amounts then due under the other Operative
Documents.
     
 
First Modification Agreement (Livermore/Parcel 7) — Page 7

 



--------------------------------------------------------------------------------



 



     (3) Subparagraph 2(A)(2)(a). The word “must” is inserted between “LRC” and
“deliver” in clause (i) of subparagraph 2(A)(2)(a) of the Purchase Agreement.
Also, the word “or” is changed to “and” in clause (iii) of subparagraph
2(A)(2)(a) of the Purchase Agreement. With those two changes, and with
formatting changes to conform the subparagraph to the corresponding provisions
in the Fremont Documents, subparagraph 2(A)(2)(a) of the Purchase Agreement is
amended and restated as follows:
     (a) First, LRC will have the right to designate a third party, other than
an Affiliate of LRC, as the Applicable Purchaser and to cause such Applicable
Purchaser to purchase the Property on the Designated Sale Date for a cash price
equal to the Initial Remarketing Price. Such right, however, will be subject to
the conditions (the “Conditions to LRC’s Initial Remarketing Rights”) that:
     (i) LRC must deliver an Initial Remarketing Notice to BNPPLC within the
thirty days prior to the Designated Sale Date;
     (ii) on the Designated Sale Date the Applicable Purchaser tenders to BNPPLC
a payment equal to the Initial Remarketing Price; and
     (iii) LRC itself tenders to BNPPLC the Supplemental Payment, if any, which
will be required by subparagraph 2(A)(3) in the event BNPPLC completes the sale
to the Applicable Purchaser, together with any Base Rent and other amounts then
due under the other Operative Documents.
Further, notwithstanding the satisfaction of the Conditions to LRC’s Initial
Remarketing Rights on the Designated Sale Date, if the Break Even Price exceeds
the sum of the following: (1) any cash price actually tendered directly to
BNPPLC by the Applicable Purchaser on the Designated Sale Date, and (2) any
Supplemental Payment actually paid to BNPPLC by LRC on the Designated Sale Date
as described below, then BNPPLC may affirmatively elect to decline any tender of
the purchase price from the Applicable Purchaser and retain the Property rather
than sell it pursuant to this subparagraph 2(A)(2) by making a Decision Not to
Sell at a Loss.
     (4) Subparagraph 3(D). In the last sentence of Subparagraph 3(D) of the
     
 
First Modification Agreement (Livermore/Parcel 7) — Page 8

 



--------------------------------------------------------------------------------



 



Purchase Agreement, the clause “or deemed to be received in connection with a
Deemed Sale” is enclosed in parenthesis. With that change, the sentence is
amended and restated as follows:
Furthermore, unless and except to the extent required pursuant to clause (4) of
this subparagraph from cash proceeds received by BNPPLC from any Qualified Sale
(or deemed to be received in connection with a Deemed Sale), no interest on any
Supplemental Payment will be paid to LRC.
     (5) Subparagraph 4(C). Subparagraph 4(C) of the Purchase Agreement is
amended and restated as follows:
     (C) Release and Quitclaim by LRC. If requested by BNPPLC at the time of or
after any Qualified Sale, LRC must execute in favor of the purchaser at the
Qualified Sale (or, if the Qualified Sale is a Deemed Sale, in favor of BNPPLC)
a quitclaim and release in recordable form of all of LRC’s rights, titles and
interests in the Property, including its lien rights under subparagraph 2(D).
If, however, LRC has not already received the share (if any) of the proceeds of
the Qualified Sale to which it is entitled by reason of clause (4) of
subparagraph 3(D), LRC may condition the delivery of such quitclaim and release
upon receipt of its share of such proceeds.
     (6) Subparagraph 6(B). At the end of the last sentence of Subparagraph 6(B)
of the Purchase Agreement, the phrase “...Operative Documents, or BNPPLC’s right
to exercise the Put Option” is changed to “...Operative Documents and its right
to exercise the Put Option”.
     (7) Paragraph 9. In the last line of Paragraph 9 of the Purchase Agreement,
the cross-reference to “subparagraph ?” is changed to “subparagraph 2(D)”.
     (8) Exhibit D. Clause (3) in the third from the last paragraph in Exhibit D
to the Purchase Agreement is amended and restated as follows:
     (3) agreements between Assignor and any of Assignor’s Affiliates or any
Participants, or
     (E) Modification of the Pledge Agreement. The Pledge Agreement is revised
as follows:
     
 
First Modification Agreement (Livermore/Parcel 7) — Page 9

 



--------------------------------------------------------------------------------



 



     (1) Definition of Eligible Deposit Taker. In addition to other banks that
would qualify as an “Eligible Deposit Taker” as defined in Subparagraph 1(A) of
the Pledge Agreement, the following banks will qualify as Eligible Deposit
Takers for purposes of the Pledge Agreement:
     (a) ABN Amro Bank, N.V. or any successor of ABN Amro Bank, N.V., acting
through any branch, office or agency in New York, Illinois or California that
can lawfully maintain a Deposit Account as a Deposit Taker under the Pledge
Agreement; and
     (b) Royal Bank of Scotland or any successor of Royal Bank of Scotland,
acting through any branch, office or agency in New York, Illinois or California
that can lawfully maintain a Deposit Account as a Deposit Taker under the Pledge
Agreement.
     (2) Definition of Pre-lease Collateral. The definition of “Pre-lease
Collateral” in Subparagraph 1(A) of the Pledge Agreement is amended and restated
as follows:
     “Pre-lease Collateral” means: (i) any and all Pre-lease Deposits,
Securities and other Pre-lease Account Assets that are covered by the Initial
Control Agreement; (ii) all additions to, and proceeds, renewals, investments,
reinvestments and substitutions of, the foregoing; and (iii) all certificates,
receipts and other instruments evidencing any of the foregoing; excluding,
however, Cash Collateral and the Deposit Accounts and proceeds thereof. Without
limiting the foregoing, the Pre-lease Collateral will include the Securities
Accounts.
     (3) Securities Account. The definition of “Securities Account” in
Subparagraph 1(A) of the Pledge Agreement is amended and restated as follows:
     “Securities Accounts” means the accounts (whether one or more) maintained
with the Intermediary as described in and made subject to the Initial Control
Agreement, including the account identified on the books of Intermediary as
account number N0451-LRCLP in the name of “Lam Research Corporation, Pledgor;
BNP Paribas Leasing Corporation, Secured Party”.
     (4) Subparagraph 3(A). Subparagraph 3(A) of the Pledge Agreement is amended
and restated as follows:
     
 
First Modification Agreement (Livermore/Parcel 7) — Page 10

 



--------------------------------------------------------------------------------



 



     (A) Deposit Taker Agreements. At least ten days prior to any initial
deposit of Cash Collateral with any Deposit Taker required by this Agreement,
LRC must (1) ask BNP Paribas, as the designated Deposit Taker for BNPPLC, and
each Eligible Deposit Taker designated by any Participant to act as the Deposit
Taker for it under this Agreement, to satisfy the Deposit Taker Prerequisites;
and (2) execute and provide to BNPPLC a completed Deposit Taker’s Agreement for
BNPPLC’s execution and delivery to each Deposit Taker. Promptly after receipt of
a properly completed Deposit Taker’s Agreement executed by LRC and in form ready
to be executed by BNP Paribas or any other Eligible Deposit Taker named therein,
BNPPLC must execute such Deposit Taker’s Agreement and deliver it to the
appropriate Deposit Taker as necessary for the satisfaction of the Deposit Taker
Prerequisites.
Without limiting the foregoing, LRC acknowledges and agrees that (i) BNPPLC and
any Participant may designate BNP Paribas or any other Eligible Deposit Taker as
its Deposit Taker, (ii) any Participant may designate itself or any of its
Affiliates as its Deposit Taker so long as the Participant or its Affiliate, as
the case may be, is an Eligible Deposit Taker, and (iii) as provided in both the
preceding provisions of this subparagraph and in subparagraph 3(E), BNPPLC and
LRC must promptly upon request execute and deliver any properly completed
Deposit Taker’s Agreement requested by BNPPLC or any Participant to facilitate
the designations of Deposit Takers contemplated by this Agreement. If any
Participant has not already designated an Eligible Deposit Taker to act as
Deposit Taker for it under this Agreement at any time when such a designation is
required, then BNPPLC may make the designation for such Participant; subject,
however, to the Participant’s rights under subparagraphs 3(D) and 3(E).
     (5) Subparagraph 3(G). In the last sentence of Subparagraph 3(G) of the
Pledge Agreement, the phrase “by LRC” is inserted between “any replacement” and
“of Cash Collateral required by this Agreement”.
     (6) Subparagraph 4(C). Subparagraph 4(C) of the Pledge Agreement is amended
and restated as follows:
     (C) Transition Account. Pending deposit in the Deposit Accounts or other
application as provided herein, all Cash
     
 
First Modification Agreement (Livermore/Parcel 7) — Page 11

 



--------------------------------------------------------------------------------



 



Collateral received by BNPPLC shall be deposited directly into, and credited to
and held by BNPPLC in, an account maintained by BNPPLC in its own name with
BNPPLC’s Parent (the “Transition Account”), but held for the benefit of BNPPLC
and the Participants separate and apart from all other property and funds of
BNPPLC, LRC or other Persons, and no other property or funds shall be deposited
in the Transition Account. The books and records of BNPPLC shall reflect that
the Transition Account and all Cash Collateral on deposit therein are owned by
LRC, subject to a pledge and security interest in favor of BNPPLC for the
benefit of BNPPLC and Participants.
     (7) Subparagraph 5(C). Subparagraph 5(C) of the Pledge Agreement is amended
and restated as follows:
     (C) Withdrawal and Application of Cash Collateral to Reduce or Satisfy the
Secured Obligations to BNPPLC. To satisfy the Secured Obligations, and provided
no Event of Default (under and as defined in this Agreement or as defined in the
Common Definitions and Provisions Agreement) has occurred and is continuing, LRC
may require BNPPLC to withdraw and retain any Cash Collateral held by any
Deposit Taker on the Designated Sale Date (which retention by BNPPLC shall be
free and clear of all liens and security interests hereunder) as a payment on
behalf of LRC of any amounts then due from LRC under the Purchase Agreement;
provided, that by a notice in the form of Exhibit G, LRC must have notified
BNPPLC of the required withdrawal and payment to BNPPLC at least ten days prior
to the date upon which it is to occur.
     (8) Subparagraph 6(B)(6). In the third line of Subparagraph 6(B)(6) of the
Pledge Agreement, the word “sell,” is inserted just before the phrase “encumber,
lease, rent, option, or otherwise dispose of or transfer...”.
     (9) Subparagraph 9(E). Subparagraph 9(E) of the Pledge Agreement is amended
and restated as follows:
     (E) Other Liable Party. Neither this Agreement nor the exercise by BNPPLC
or the failure of BNPPLC to exercise any right, power or remedy conferred herein
or by law shall be construed as relieving LRC or any Other Liable Party from
liability on the Secured Obligations or any deficiency thereon.
     
 
First Modification Agreement (Livermore/Parcel 7) — Page 12

 



--------------------------------------------------------------------------------



 



This Agreement shall continue irrespective of the fact that the liability of LRC
or any Other Liable Party may have ceased or irrespective of the validity or
enforceability of any other agreement evidencing or securing the Secured
Obligations to which LRC or any Other Liable Party may be a party, and
notwithstanding the reorganization, death, incapacity or bankruptcy of LRC or
any Other Liable Party, or any other event or proceeding affecting LRC or any
Other Liable Party.
     (10) Paragraph 5 of Exhibit B. Paragraph 5 of Exhibit B to the Pledge
Agreement is amended and restated as follows:
     5. Exculpation; Indemnity. Deposit Taker undertakes to perform only such
duties as are expressly set forth herein. Notwithstanding any other provisions
of this Agreement, the parties hereby agree that Deposit Taker shall not be
liable for any action taken by it in accordance with this Agreement, including,
without limitation, any action so taken at BNPPLC’s request, except direct
damages attributable to the Deposit Taker’s gross negligence or willful
misconduct. Except for the direct damages specifically described in the
preceding sentence, in no event shall Deposit Taker be liable for any (i) losses
or delays resulting from acts of God, war, computer malfunction, interruption of
communication facilities, labor difficulties or other causes beyond Deposit
Taker’s reasonable control, or (ii) for any other damages, including, without
limitation, indirect, special, punitive or consequential damages. LRC and BNPPLC
jointly and severally agree to indemnify and hold Deposit Taker harmless from
and against all costs, damages, claims, judgments, reasonable attorneys’ fees,
expenses, obligations and liabilities of every kind and nature (collectively,
“Losses”) which Deposit Taker may incur, sustain or be required to pay (other
than those attributable to Deposit Taker’s gross negligence or willful
misconduct) in connection with or arising out of this Agreement or the Deposit
Account (including without limitation, the amount of any overdraft created in
the Deposit Account resulting from a Chargeback or from debiting the Deposit
Account for Charges (defined below) owed to the Deposit Taker), and to pay to
Deposit Taker on demand the amount of all such Losses. Nothing in this Section,
and no indemnification of Deposit Taker hereunder, shall affect in any way the
indemnification obligations of LRC to BNPPLC under the Pledge Agreement or other
Operative Documents.
     
 
First Modification Agreement (Livermore/Parcel 7) — Page 13

 



--------------------------------------------------------------------------------



 



The provisions of this Section shall survive termination of this Agreement.
     (11) Paragraph 7 of Exhibit B. Paragraph 7 of Exhibit B to the Pledge
Agreement is amended and restated as follows:
     7. Charges. In consideration of the services of Deposit Taker in
establishing, maintaining, and conducting transactions through the Deposit
Account, Deposit Taker has established, and LRC hereby agrees to pay the
reasonable fees and other charges for the Deposit Account and services related
thereto, together with any and all other expenses incurred by Deposit Taker in
connection with this Agreement or the Deposit Account and related services,
including without limitation amounts paid or incurred by Deposit Taker in
enforcing its rights and remedies under this Agreement, or in connection with
defending any claim made against Deposit Taker in connection with this Agreement
or the Deposit Account (collectively, the “Charges”). However, no Charges will
be debited to or offset against funds in the Deposit Account without the prior
written consent of BNPPLC. If LRC fails to pay the amount of the Charges within
five (5) Business Days of receipt of a billing statement detailing such Charges,
BNPPLC agrees to pay Deposit Taker, via wire transfer or other immediately
available funds, the amount of such Charges within two (2) Business Days after
receipt of a billing statement detailing such Charges. Deposit Taker will bill
LRC directly, and LRC agrees to pay Deposit Taker, via wire transfer or other
immediately available funds, the amount of such Charges. Deposit Taker reserves
the right to change any or all of the fees and charges according to annual
review, upon not less than ten (10) days written notice to LRC and BNPPLC.
     (12) Paragraphs 10 and 11 of Exhibit B. Paragraphs 10 and 11 of Exhibit B
to the Pledge Agreement are amended and restated as follows:
     10. Miscellaneous. This Agreement is binding upon the parties hereto and
their respective successors and assigns (including any trustee of LRC appointed
or elected in any action under the Bankruptcy Code) and shall inure to their
benefit. Neither LRC nor BNPPLC may assign their respective rights hereunder
unless the prior written consent of the Deposit Taker is obtained. Neither this
Agreement nor any provision hereof may be
     
 
First Modification Agreement (Livermore/Parcel 7) — Page 14

 



--------------------------------------------------------------------------------



 



changed, amended, modified or waived, except by an instrument in writing signed
by the parties hereto. Any provision of this Agreement that may prove
unenforceable under any law or regulation shall not affect the validity of any
other provision hereof. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the state in which the account office identified
above is located without regard to conflict of laws provisions. Any action in
connection with this Agreement shall be brought in the courts of the State of
[Illinois], located in [Cook] County, or the courts of the United States of
America for the [Northern District of Illinois]; provided, however, that with
respect to an action brought by BNPPLC to enforce its rights with respect to the
Collateral, such action may be brought in the courts of the State of California,
located in the County of Alameda, or the courts of the United States of America
for the Northern District of California. Each party hereto irrevocably waives
any objection on the grounds of venue, forum non-conveniens or any similar
grounds, irrevocably consents to service of process by mail or in any other
manner permitted by applicable law and consents to the jurisdiction of said
courts. Each party hereto intentionally, knowingly and voluntarily irrevocably
waives any right to trial by jury in any proceeding related to this Agreement.
This Agreement may be executed in any number of counterparts which together
shall constitute one and the same instrument.
     11. Termination and Resignation. This Agreement may be terminated by
agreement of BNPPLC and LRC upon fifteen (15) days’ prior written notice to
Deposit Taker; provided, however, that this Agreement shall terminate
immediately upon notice from BNPPLC that all of LRC’s obligations secured by the
Pledge Agreement are satisfied. Deposit Taker may, at any time upon thirty
(30) days’ prior written notice to BNPPLC and LRC, terminate this Agreement and
close the Deposit Account; provided, however, that a substitute deposit taker
has been appointed for [BNPPLC or name of Participant] [if name of Participant
is inserted, then also insert: (in its capacity as a Participant)] and as
described in the Pledge Agreement. Deposit Taker may terminate this Agreement
upon ten (10) days’ prior written notice to BNPPLC and LRC in the event of a
material breach of this Agreement (including non-payment of any Charges or other
obligations under this Agreement), and which constitutes an Event of Default as
that term is defined in the Common Definitions and
     
 
First Modification Agreement (Livermore/Parcel 7) — Page 15

 



--------------------------------------------------------------------------------



 



Provisions Agreement, by either LRC or BNPPLC. Upon termination of this
Agreement any funds in the Deposit Account shall be subject to the direction of
BNPPLC, including any direction given by BNPPLC that such funds be wired to
another “Deposit Taker” designated for [BNPPLC or name of Participant] under and
as defined in the Pledge Agreement.
2 Confirmation of Operative Documents by LRC. LRC ratifies and confirms all
terms and conditions of the Operative Documents, as hereby amended. LRC also
confirms that LRC is not currently aware of any Default or Event of Default
which has occurred and is continuing or of any defense, counterclaim, set-off,
right of recoupment, abatement or other claim which LRC may now have against
BNPPLC under the Operative Documents.
3 Other Representations and Covenants of LRC. LRC also represents and covenants
to BNPPLC as follows:
     (A) Concerning LRC and this Amendment.
     (1) Authority. The Constituent Documents of LRC permit the execution,
delivery and performance of this Amendment by LRC, and all actions and approvals
necessary to bind LRC under this Amendment have been taken and obtained. Without
limiting the foregoing, this Amendment will be binding upon LRC when signed on
behalf of LRC by Roch LeBlanc, Treasurer of LRC.
     (2) No Default or Violation. The execution and performance by LRC of this
Amendment do not and will not contravene or result in a breach of or default
under any other agreement to which LRC is a party or by which LRC is bound or
which affects any assets of LRC. Such execution and performance by LRC do not
contravene any law, order, decree, rule or regulation to which LRC is subject.
Further, such execution and performance by LRC will not result in the creation
or imposition of (or the obligation to create or impose) any lien, charge or
encumbrance on, or security interest in, any property of LRC pursuant to the
provisions of any such other agreement.
     (3) Enforceability. This Amendment constitutes the legal, valid and binding
obligations of LRC enforceable in accordance with its terms, subject to the
effect of bankruptcy, insolvency, reorganization, receivership and other similar
laws affecting the rights of creditors generally.
     (B) Further Assurances. LRC will, upon the reasonable request of BNPPLC,
(i) execute, acknowledge, deliver and record or file such further instruments
and do such further acts as may be necessary, desirable or proper to carry out
more effectively the purposes of this Amendment and to subject to this Amendment
any property intended to be covered hereby,
     
 
First Modification Agreement (Livermore/Parcel 7) — Page 16

 



--------------------------------------------------------------------------------



 



including specifically, but without limitation, any renewals, additions,
substitutions, replacements or appurtenances to the Property; (ii) execute,
acknowledge, deliver, procure and record or file any document or instrument
deemed advisable by BNPPLC to protect its rights in and to the Property against
the rights or interests of third persons; and (iii) provide such certificates,
documents, reports, information, affidavits and other instruments and do such
further acts as may be necessary, desirable or proper in the reasonable
determination of BNPPLC to enable BNPPLC to comply with the requirements or
requests of any agency or authority having jurisdiction over it.
     (C) Reimbursement of Costs. LRC will pay or reimburse BNPPLC, upon demand,
for all reasonable out-of-pocket costs and expenses (including the reasonable
fees, charges and disbursements of counsel) incurred by BNPPLC in connection
with the preparation, negotiation, execution and delivery of this Amendment.
4 Reservation of Rights. The execution and delivery by BNPPLC of this Amendment
will not be deemed to create a course of dealing or otherwise obligate BNPPLC to
enter into amendments under the same, similar, or any other circumstances in the
future. LRC is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon BNPPLC or
Participants or any other Person. Except as expressly provided above, this
Amendment will not limit, modify or otherwise affect any of LRC’s obligations
under any of the Operative Documents.
5 No Implied Representations or Promises by BNPPLC. LRC acknowledges and agrees
that neither BNPPLC nor its representatives or agents have made any
representations or promises with respect to the subject matter of this Amendment
except as expressly set forth herein.
6 Provisions Incorporated by Reference from the Common Definitions and
Provisions Agreement. All terms and conditions set forth in Article II of the
Common Definitions and Provisions Agreement will apply to this Amendment as if
this Amendment was one of the Operative Documents specifically referenced
therein.
7 References to Operative Documents. From and after the Amendment Date, all
references to any of the Operative Documents in the Operative Documents or in
other documents related to the transactions contemplated therein are intended to
mean the Operative Documents, as modified by this Amendment, unless the context
shall otherwise require.
     
 
First Modification Agreement (Livermore/Parcel 7) — Page 17

 



--------------------------------------------------------------------------------



 



8 Successors and Assigns. All of the covenants, agreements, terms and conditions
to be observed and performed by the parties hereto shall be applicable to and
binding upon their respective heirs, personal representatives and successors
and, to the extent assignment is permitted under the Operative Documents, their
respective assigns.
[The signature pages follow.]
     
 
First Modification Agreement (Livermore/Parcel 7) — Page 18

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this First Modification Agreement (Livermore/Parcel 7)
is executed to be effective as of April 3, 2008.

                          BNP PARIBAS LEASING CORPORATION, a
Delaware corporation    
 
               
 
      By:   /s/ Barry Mendelsohn
 
Barry Mendelsohn, Director    
 
               
 
               
STATE OF TEXAS
  )            
 
  )   SS          
COUNTY OF DALLAS
  )            

On April ___, 2008, before me                                         , a Notary
Public in and for the County and State aforesaid, personally appeared Barry
Mendelsohn, Director of BNP Paribas Leasing Corporation, who is personally known
to me (or proved to me on the basis of satisfactory evidence) to be the person
whose name is subscribed to the within instrument and acknowledged to me that
he/she executed the same in his/her authorized capacity and that by his/her
signature on such instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.

     
WITNESS, my hand and official seal.
   
 
   
 
   

     
 
First Modification Agreement (Livermore/Parcel 7) — Signature Page

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages for First Modification Agreement
(Livermore/Parcel 7) dated as of April 3, 2008]

                          LAM RESEARCH CORPORATION, a
Delaware corporation    
 
               
 
      By:   /s/ Roch LeBlanc
 
Roch LeBlanc, Treasurer    
 
               
STATE OF CALIFORNIA
  )            
 
  )   SS          
COUNTY OF ALAMEDA
  )            

On April ___, 2008, before me                                         , a Notary
Public in and for the County and State aforesaid, personally appeared Roch
LeBlanc, Treasurer of Lam Research Corporation, who is personally known to me
(or proved to me on the basis of satisfactory evidence) to be the person whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity and that by his/her signature
on such instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.

     
WITNESS, my hand and official seal.
   
 
   
 
   

     
 
First Modification Agreement (Livermore/Parcel 7) — Signature Page

 



--------------------------------------------------------------------------------



 



Exhibit A
Legal Description
ALL OF PARCEL 7 AS SAID PARCEL IS SHOWN AND SO DESIGNATED ON THE PARCEL MAP 7341
FILED FOR RECORD IN THE OFFICE OF THE COUNTY RECORDER OF ALAMEDA COUNTY IN BOOK
268 OF PARCEL MAPS AT PAGE 85, TOGETHER WITH A PORTION OF PARCEL 14 AS SAID
PARCEL IS SHOWN AND SO DESIGNATED ON THE MAP OF TRACT 7610 FILED FOR RECORD IN
THE OFFICE OF THE COUNTY RECORDER OF ALAMEDA COUNTY IN BOOK 293 OF MAPS AT PAGE
14, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
BEGINNING AT THE MOST SOUTHERLY CORNER COMMON TO SAID PARCEL 7 AND PARCEL 14;
THENCE ALONG THE BOUNDARY LINE OF SAID PARCEL 7 THE FOLLOWING TEN (10) COURSES:
1. WESTERLY ALONG A NON-TANGENT 1278.00 FOOT RADIUS CURVE TO THE RIGHT FROM
WHICH THE CENTER OF SAID CURVE BEARS NORTH 05° 41’ 02” EAST, THROUGH A CENTRAL
ANGLE OF 3° 38’ 58” AN ARC DISTANCE OF 81.402 FEET;
2. ALONG A REVERSE 1022.00 FOOT RADIUS CURVE TO THE LEFT FROM WHICH THE CENTER
OF SAID CURVE BEARS SOUTH 09° 20’ 00” WEST, THROUGH A CENTRAL ANGLE OF 9° 20’
00” AN ARC DISTANCE OF 166.481 FEET;
3. WEST, 284.906 FEET;
4. NORTH, 666.259 FEET;
5. EASTERLY ALONG A NON-TANGENT 1452.00 FOOT RADIUS CURVE TO THE LEFT FROM WHICH
THE CENTER OF SAID CURVE BEARS NORTH 01° 01’ 32” EAST, THROUGH A CENTRAL ANGLE
OF 15° 46’ 40” AN ARC DISTANCE OF 399.843 FEET;
6. ALONG A REVERSE 29.00 FOOT RADIUS CURVE TO THE RIGHT FROM WHICH THE CENTER OF
SAID CURVE BEARS SOUTH 14° 45’ 08” EAST, THROUGH A CENTRAL ANGLE OF 36° 52’ 16”
AN ARC DISTANCE OF 18.662 FEET;
7. ALONG A REVERSE 21.00 FOOT RADIUS CURVE TO THE LEFT FROM

 



--------------------------------------------------------------------------------



 



WHICH THE CENTER OF SAID CURVE BEARS NORTH 22° 07’ 08” EAST, THROUGH A CENTRAL
ANGLE OF 36° 52’ 16” AN ARC DISTANCE OF 13.514 FEET;
8. NORTH 75° 14’ 52” EAST, 30.267 FEET;
9. SOUTH 14° 45’ 08” EAST, 77.744 FEET; AND
10. SOUTH, 2.171 FEET,
THENCE LEAVING SAID BOUNDARY LINE OF PARCEL 7, EAST, 26.510 FEET;
THENCE SOUTH, 22.517 FEET;
THENCE EAST, 17.000 FEET;
THENCE SOUTH, 130.001 FEET;
THENCE WEST 27.000 FEET;
THENCE SOUTH, 222.595 FEET;
THENCE EAST, 44.018 FEET;
THENCE SOUTH, 250.002 FEET;
THENCE WEST, 5.526 FEET TO A POINT ON THE EASTERLY LINE OF SAID PARCEL 7;
THENCE ALONG SAID EASTERLY LINE SOUTH, 41.262 FEET TO THE POINT OF BEGINNING.
A.P.N. 903-0010-018 and portion of 903-0010-31
     
 
Exhibit A to First Modification Agreement (Livermore/Parcel 7) — Page 2

 